             Case 2:19-cv-00308-SAB                  ECF No. 46        filed 02/11/21       PageID.980 Page 1 of 1
 AO 450 (Rev. 11/11) Judgment in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                   for the_                                              FILED IN THE
                                                                                                                     U.S. DISTRICT COURT
                                                      Eastern District of Washington                           EASTERN DISTRICT OF WASHINGTON


   CHAD BOCK, a single man; and NATHAN BOCK, a
                   married man;
                                                                                                                Feb 11, 2021
                                           )                                                                        SEAN F. MCAVOY, CLERK

                              Plaintiffs   )
                      v.                   )                                  Civil Action No. 2:19-cv-00308-SAB
STATE OF WASHINGTON; WASHINGTON DEPARTMENT )
OF FISH AND WILDLIFE; WDFW OFFICER JOLYNN  )
BEACHENE; WDFW SARGENT MIKE SPRECHER; DAN
RAHN, WDFW CAPTAIN; JESSE JONES; and DOES 1-10;
                             Defendants
                                              JUDGMENT IN A CIVIL ACTION
 The court has ordered that (check one):

 ’ the plaintiff (name)                                                                                        recover from the
 defendant (name)                                                                                                 the amount of
                                                                             dollars ($              ), which includes prejudgment
 interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

 ’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                  recover costs from the plaintiff (name)
                                           .

 ✔ other: State Defendants’ Motion and Memorandum for Summary Judgment (ECF No. 20) is GRANTED.
 ’
               Plaintiffs’ Motion for Partial Summary Judgment on Liability (ECF No. 27) is DENIED.
               Judgment entered in favor of Defendants.



 This action was (check one):
 ’ tried by a jury with Judge                                                                         presiding, and the jury has
 rendered a verdict.

 ’ tried by Judge                                                                          without a jury and the above decision
 was reached.

✔
’ decided by Judge           Stanley A. Bastian                                                 on motions for
       Summary Judgment (ECF No. 20) and Partial Summary Judgment (ECF No. 27).


 Date: 2/11/2021                                                            CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Lee Reams
                                                                                           (By) Deputy Clerk

                                                                             Lee Reams
